Case: 17-20656      Document: 00514630674        Page: 1     Date Filed: 09/06/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                     No. 17-20656                             FILED
                                                                      September 6, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk

MARTHA LOCKETT,

                                                Plaintiff–Appellant,

versus

HOUSTON INDEPENDENT SCHOOL DISTRICT,

                                                Defendant–Appellee.




                On Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:16-CV-1667




Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*

      Martha Lockett, a school nurse whose contract was not renewed, sued
her former school district employer for sex discrimination under Title VII and
age discrimination under the Age Discrimination in Employment Act. A jury

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20656    Document: 00514630674     Page: 2   Date Filed: 09/06/2018



                                 No. 17-20656
found no discrimination, and Lockett appeals.

      We have reviewed the briefs, the record, and the applicable law and have
heard the arguments of counsel. The district court correctly instructed the jury
regarding adverse employment actions. Although the instruction on age dis-
crimination was erroneous in requiring Lockett to prove that age was the only
reason for the nonrenewal, the error was harmless.

      The trial was both full and fair. There is no reversible error. The judg-
ment is AFFIRMED.




                                       2